—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered August 10, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and, sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility.
Defendant’s challenge to the court’s charge on evaluation of prior inconsistent statements is unpreserved for appellate review and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s charge adequately conveyed the appropriate legal principles. Concur — Sullivan, J. P., Tom, Rubin, Saxe and Buckley, JJ„